Citation Nr: 0429765	
Decision Date: 11/03/04    Archive Date: 11/10/04

DOCKET NO.  02-04 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Entitlement to service connection for joint and bone pain, 
claimed as arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active service from December 1952 to December 
1954 and from August 1955 to July 1958.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating action by the RO 
that denied entitlement to service connection for joint and 
bone pain, claimed as arthritis.  In August 2003 the Board 
remanded this case to the RO for further development, which 
has now been completed. 


FINDING OF FACT

There is no evidence of any disorder causing joint and bone 
pain, to include arthritis until many years after service, 
and the veteran's current joint and bone pain complaints are 
unrelated to service.  


CONCLUSION OF LAW

A disorder causing joint or bone pain was not incurred in or 
aggravated by service, nor may the incurrence of arthritis 
during service be so presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002): 38 C.F.R. § 3.303(d), 
3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Initially, there has been a significant change in the law 
during the pendency of this appeal.  The Veterans Claims 
Assistance Act of 2000 (VCAA) as eliminated the well-grounded 
requirement and modified VA's duties to notify and assist 
claimants.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2004).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  VA is 
to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  38 
U.S.C.A. § 5103(a).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-1 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
found that a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) (2003) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any relevant evidence in the 
claimant's possession.

In a letter dated in March 2001, the RO informed the veteran 
of the evidence needed to substantiate his claim, and of who 
was responsible for obtaining what evidence.   In addition, 
the letter informed the veteran of the evidence that VA 
needed.  The March 2001 VCAA notice told the veteran of his 
responsibility for submitting evidence, and thereby put him 
on notice to submit all such evidence in his possession.  

In Pelegrini, the majority also held that the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the RO sent the veteran the required VCAA notice 
in March 2001 prior to the RO's rating action denying the 
current claim.  

It does not appear from a review of the record that, after an 
earlier Board remand, any clinical evidence relevant to the 
veteran's current appeal is available, but not yet associated 
with the claims folder.  It is noted in this regard that the 
veteran's service medical records have not been associated 
with the claims folder despite several attempts by the RO to 
procure them.  It appears that these records were among those 
destroyed in a 1973 fire at the National Personnel Records 
Center in St Louis.  In addition, under the VCAA, VA is 
obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability 
or signs and symptoms of a current disability due to VA 
treatment and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The veteran has 
received a recent VA examination in regard to his current 
claim.  The examiner had access to all the relevant evidence 
of record and he also provided medical opinions regarding the 
medical questions pertinent to the veteran's claim.  It is 
further noted that the veteran has indicated that he has 
already submitted all relevant information regarding his 
claim for service connection for service connection for joint 
and bone pain, claimed as arthritis.  

Factual Background

As noted above, the veteran's service medical records are 
unavailable.  

Clinical records from a private physician reflect occasional 
treatment beginning in the late 1990s for pain the knees, 
hips, shoulders, arms left side and neck.  The records 
reflect that the treating doctor discussed arthritis with the 
veteran, but no diagnosis of arthritis is reported in the 
clinical records.  

In a January 2000 statement, Daniel W. Hyler, M.D., reported 
that he was treating the veteran for arthritis of the hips, 
legs, and shoulders.  The doctor noted that the veteran had 
been exposed to cold weather for extended periods "while he 
was in the military war."  The doctor concluded that this 
exposure would predispose him to arthritis.

On a VA Cold Injury examination conducted in June 2004, the 
veteran gave a history of exposure to extreme cold during his 
military service as a truck driver in Germany during the 
1950s.  He said that during this period he was required to 
performed military field exercises.  

It was noted that the veteran reported a stiff neck, 
shoulders, and knees during these periods of cold exposure.  
He denied any blistering, numbness, edema, or color changes 
during his cold exposure.  Currently he was taking multiple 
medications for arthritis.  Evaluation revealed no 
amputations, Reynard's phenomena, or hyperhidrosis and the 
denied paraesthesia and numbness.  There were no symptoms of 
causalgia and no breakdown, ulceration, or frostbite scars.  

The veteran was noted to have arthritis in his hips, 
shoulders, knees and left foot.  There was onychomycosis of 
all toenails that had persisted since 2000.  Disturbed nail 
growth due to onychomycosis was also reported.  In addition 
joint pain and a constant cold sensation was reported.  

The diagnoses included no clinical evidence of cold injury 
residuals, and osteoarthritis of the shoulders, hips, knees, 
and left foot.  The examining physician opined that the 
veteran's osteoarthritis was less likely than not related to 
residuals of cold injury.  The veteran's history was said to 
not be consistent with acute cold injury, and the joints 
involved would not have been affected in isolation to other 
cold injury residuals.  A cold injury of such severity as to 
result in arthritis to the named joints would more likely 
than not have also resulted in peripheral neuropathy, 
vascular compromise, and small joint arthritis involving both 
feet and both hands.  The veteran had none of these 
conditions.


Analysis

Service connection may be granted for disease or injury 
incurred during service.  38 U.S.C.A. § 1110, 1131(West 
2002).  Arthritis may be presumed to have been incurred 
during service if manifested to a degree of 10 percent or 
more within one year following service discharge.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Service connection may be granted for a disability diagnosed 
after service when all the evidence indicates that it had its 
onset during service.  38 C.F.R. § 3.303(d) (2004)

The veteran's representative has noted the provisions of 38 
U.S.C.A. § 5104(b), pertaining to presumptions for veteran's 
who engaged in combat.  There is, however, no evidence or 
contention that the veteran engaged in combat.  Rather it is 
asserted that he was exposed to cold during service in 
Germany in the 1950's, and that this exposure lead to the 
development of arthritis.

While it is unfortunate that the veteran's service medical 
records are not available for review, his report of cold 
exposure during service has been accepted.

Available evidence, including the veteran's statements, does 
not show the existence of any joint or bone disorder, to 
include arthritis, until approximately 40 years after service 
discharge.  Moreover, while the veteran's private physician 
has opined that there is a relationship between the veteran's 
cold exposure and his current joint and bone complaints, the 
physician did not provide a rationale for that opinion.  The 
examiner also appears to have considered an inaccurate 
history inasmuch as he reported that the veteran had served 
in a war.

The VA Cold Injury examination took into account the 
veteran's reported history, and Dr. Hyler's statement.  After 
examination and review of the records, the examiner opined 
that the veteran's current joint and bone complaints, 
including arthritis were probably unrelated to any cold 
exposure that occurred during service.  The VA physician 
provided a detailed and cogent rationale for this opinion.  

For these reasons the Board finds the VA examiner's opinion 
to be more probative than that of Dr. Hyler.  Given that the 
most probative opinion is against the claim, that arthritis 
did not occur until long after service, and that there is no 
evidence of significant cold injury during service; the Board 
concludes that the preponderance of the evidence is against 
the claim.

In the Board's view the evidence does not establish that the 
veteran's current joint and bone complaints were incurred 
during service or within one year thereafter and also does 
not raise a likelihood that these complaints are otherwise 
related to service.  Since that is the case, service 
connection for bone and joint pathology, including arthritis, 
is denied.  


ORDER

Entitlement to service connection for joint and bone pain, 
claimed as arthritis, is denied.   



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



